Citation Nr: 0714752	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-41 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2003 for the grant of service connection for bilateral 
defective hearing.

2.  Entitlement to an effective date earlier than August 14, 
2003 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, this case was advanced on docket due to the 
veteran's age.


FINDINGS OF FACT

1.  In an August 1955 letter decision, the RO declined to 
reopen previously denied claims for service connection for 
bilateral ear infections and impaired hearing.  Notice was 
given by letter dated August 10, 1955.  The veteran did not 
file a notice of disagreement and that decision is now final.

2.  Following the August 1955 letter decision, a claim to 
reopen the claim for entitlement to service connection for 
bilateral hearing impairment was not received prior to August 
14, 2003.  

3.  The veteran's claim for service connection for tinnitus 
was received on August 14, 2003.  There is no document 
received prior to this that may be construed as a claim for 
service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
14, 2003 for the grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 5102, 5103, 
5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2006).

2.  The criteria for an effective date earlier than August 
14, 2003 for the grant of service connection for tinnitus 
have not been met. 38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the effective dates to be assigned service 
connection for bilateral hearing loss and tinnitus are 
"downstream" issues.  Hence, additional notification of is 
not warranted.  See Hartman v. Nicholson, 19 Vet. App. 473 
(2006) aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. 
Apr. 5, 2007).  Notwithstanding, the RO provided the 
appellant with pre-adjudication notice with regard to 
entitlement to service connection in a September 2003 letter.  
Notice of the laws regarding establishment of effective dates 
was provided in the October 2004 Statement of the Case (SOC), 
provided the veteran after he submitted a notice of 
disagreement as to the effective date assigned.  The claimant 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in the 
October 2004 SOC and, following provision of notice, a March 
2005 Supplemental SOC (SSOC).  

The notification provided for the claim of service connection 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

VA obtained available service medical and personnel records 
in adjudication of the initial claims for benefits and 
assisted the veteran in obtaining evidence, including 
conducting VA examinations.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Entitlement to Earlier Effective Dates

The veteran seeks earlier effective dates for the grant of 
service connection for hearing loss and tinnitus.  
Specifically, he states that the effective date should be the 
date after his discharge from active service in 1946.  In 
support of this argument, he avers that his disabilities have 
consistently been present since that time, and that he has 
continuously pressed for service connection of same.  In 
particular, in November 2004, he averred he had filed claims 
for service connection in July 1949, November 1949, August 
1955 and November 1961.  While the veteran referenced 
attachments in his November 2004 statement, no attachments 
are noted as having been received.  With his notice of 
disagreement he veteran submitted a copy of the notification 
letter dated in February 1948 of the first rating decision 
that denied his claim for defective hearing.  He did not 
submit any evidence showing that he had filed a notice of 
disagreement-formal or informal-within a year following 
notification of that decision, or of the August 1955 letter 
declining to reopen the previous January 1948 and January 
1949 rating decisions.  In addition, he submitted no evidence 
establishing that he had submitted an earlier claim for 
service connection for tinnitus.  

In September 1947, the veteran filed a claim for service 
connection for defective hearing.  The RO denied this claim 
in January 1948, giving the veteran notice of the decision 
and of his appellate rights in a letter dated February 25, 
1948.  The veteran did not appeal that decision.

Subsequent to that decision, VA hospital records were 
received that show the veteran was treated for bilateral 
otosclerosis, post fenestration in 1949.  The RO apparently 
treated the hospital reports as an informal claim for service 
connection for otosclerosis, status post fenestration, and to 
reopen the previously denied claim for hearing impairment.  
In addition, the veteran's service medical records were 
received.  In a November 1949 rating decision, the RO 
reopened the claim for service connection for hearing 
impairment, and denied both claims.  Notice of this decision 
and of his appellate rights was provided in a latter dated 
November 14, 1949.  The veteran did not appeal that decision.

In July 1955, the veteran filed a claim to reopen his 
previously denied claims for ear infections and hearing 
impairment.  He submitted buddy statements from individuals 
who attested to their personal knowledge that the veteran 
received treatment for ear infection and ear disability 
during service.  He also submitted the statement of a private 
physician who diagnosed defective bilateral hearing caused by 
Eustachian pathology secondary to nasopharyngitis and 
adenoiditis.  Also of record at this time were various VA 
hospital records showing continuing treatment for 
otosclerosis, status post fenestration.

The RO issued a letter denial on August 10, 1955, declining 
to reopen the previously denied rating decisions.  The letter 
provided notice of the decision and of his appellate rights.  
The veteran did not appeal that decision.

In August 2003, the veteran filed his current claim for 
service connection for hearing loss and tinnitus.  The RO 
granted service connection for bilateral hearing loss and 
tinnitus in a March 2004 rating decision, assigning an 
effective date for the grant of service connection for both 
on August 14, 2003, the date the claim was received.  

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006). The effective date for the 
grant of service connection for disability compensation is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006). Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances. See 38 C.F.R. § 3.157(b). Those 
circumstances provide, in pertinent part, that the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim only when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits. See 38 
C.F.R. § 3.157(b)(2).

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); 
38 C.F.R. § 3.157. See Lalonde v. West, supra.

As above noted, the record shows that the veteran filed 
claims for bilateral hearing loss in September 1947 and July 
1955.  VA hospital records were accepted as an informal claim 
in 1949.  The RO denied these claims in January 1948 and 
November 1949 rating decisions and the August 1955 letter 
denial.  The veteran was notified of his appellate rights in 
February 1948, November 1949 and August 1955, respectively.  
The veteran did not, however, file appeals with any of these 
decisions, and the decisions became final.  See 38 U.S.C.A. 
§§  5108, 7105; 38 C.F.R. §§ 20.302, 20.1103. The veteran did 
not file a claim to reopen the previously denied claim for 
hearing loss or file a claim for service connection for 
tinnitus until his present claim, which was received by the 
RO on August 14, 2003.  There are no documents filed by the 
veteran or received by the RO prior to this claim that can be 
construed as a claim to reopen the previously denied claims 
or as a claim for service connection for tinnitus.  

Thus, the earliest claim of record to reopen the previously 
denied claim for entitlement to service connection for 
hearing loss is the claim the veteran filed in August 2003.  

Similarly, the earliest claim of record for service 
connection for tinnitus is the claim the veteran filed in 
August 2003.  

As to the possibility of an informal claim presented by VA 
examination, or VA hospital records, or private medical 
health care providers, subsequent to the last final denial of 
service connection for hearing impairment and ear infections 
in August 1955, VA hospital records showing continuing 
treatment for otosclerosis, status post fenestration, were 
received in 1956 through 1961.  However, these records make 
no mention of hearing loss.  VA examination reports and 
associated private medical consultation reports showing 
hearing loss are also of record, but are not dated until 
2003.  Private medical records reflecting treatment for 
hearing loss document hearing loss as early as in 1951, but 
were not received until August 2003 and are copies of records 
previously of record and considered in the previous 1955 
letter denial.

The January 1948 and November 1949 rating decisions decision 
denying service connection for defective hearing and hearing 
impairment, and the August 1955 letter denial declining to 
reopen the previously denied decisions, respectively, are 
final; hence, they cannot be reversed or revised absent 
evidence that the decisions were clearly and unmistakably 
erroneous.  See 38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.105 (2006).  The veteran has not alleged clear 
and unmistakable error before the Board. See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993). Therefore, the dates that his formal 
September 1947 and July 1955 claims and informal 1949 claim 
for service connection for defective hearing and hearing 
impairment cannot serve as the effective date for his recent 
award of service connection for bilateral hearing loss. See 
Lalonde v. West, supra.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and earlier effective dates 
for hearing loss and tinnitus are not warranted.


ORDER

An effective date earlier than August 14, 2003 for the grant 
of service connection for bilateral hearing loss is denied.

An effective date earlier than August 14, 2003 for the grant 
of service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


